Citation Nr: 0611471	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-18 499A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for chronic renal insufficiency with hypertension, nocturia, 
frequency and hesitancy.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetic induced cataracts and diabetic retinopathy.

4.  Entitlement to an initial rating in excess of 20 percent 
for limitation of motion from left foot necrotizing 
fasciitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises  
from a August 2002 rating decision on the claim for service 
connection for diabetes mellitus.  The veteran filed a Notice 
of Disagreement (NOD) with the initial rating assigned in 
September 2002, the RO issued a Statement of the Case in 
January 2003,  and the veteran filed a substantive appeal in 
July 2003.

This appeal also arises from a January 2003 rating decision 
on the claim for service connection for hypertension .  The 
veteran filed A NOD with the initial rating assigned in June 
2003, the RO issued a SOC in October 2003, and the veteran 
filed a substantive appeal was filed in October 2003.  

Further, the appeal arises from a May 2004 rating, which 
inter alia addressed the other claims on appeal.  The veteran 
filed a NOD in December 2004 (as clarified by correspondence 
dated February 9, 2005).  The RO issued a SOC on May 16, 2005 
and the veteran submitted a substantive appeal in June 2005.  

In correspondence dated February 9, 2005 the veteran also 
expressed disagreement with the initial 40 percent separate 
rating assigned for nocturia, frequency and hesitancy.  
Because the veteran has accomplished the first of two action 
required to place those issues in appellate status, those 
issues are listed on the title page (and are also subject to 
the withdrawal, noted below).  The Board observes that a SOC 
has not been issued as to that matter.  However, in light of 
the veteran's withdrawal of his appeal. .  No additional 
action is required on that matter.  

Because the matter on appeal involves requests for higher 
ratings following grants of service connection, the Board 
characterized the claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that, in 
correspondence dated in February 2005, the veteran raises a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Because that matter has not been adjudicated, 
it is not properly before the Board, and is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1964 to March 1967.

2.  On April 19, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification 
signed by the appellant that a withdrawal of this appeal is 
requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
BGW, has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


